In view that there is a radical difference between the conclusions of Judge HANSEN, to whom this case was assigned to write the opinion, and Mr. Justice GIDEON, I feel it my duty to state my reasons for my concurrence with the writer of the prevailing opinion, although under the circumstances I do so with some reluctance.
I shall not attempt to add anything, nor could I do so, to the very lucid statements of Judge HANSEN. In view, however, that Judge HANSEN and Mr. Justice GIDEON differ not only with respect to what the evidence shows but also with respect to the effect that should be given to it, I shall take the liberty of referring to the original bill of exceptions *Page 131 
wherein all of the evidence produced before the trial court is certified to this court.
Mr. Justice GIDEON, in support of his conclusions, refers to a certain map made by one Mr. Turner, a witness for plaintiff, and much importance is attached to this so-called official map. I have carefully read all of the evidence and all the proceedings as they are certified to this court, and I cannot find anything in the record from which it can be inferred that the map referred to was considered as evidence either by the court or by any of the attorneys on either side of the case. The record clearly shows this: Plaintiff's counsel had identified as Exhibit A what Mr. Turner called an enlarged copy of a part of what Mr. Justice GIDEON refers to as an official map, and, after doing so, said: "I offer it in evidence." Counsel for defendants said: "For what purpose?" Plaintiff's counsel replied: "To show the geography (topography) of the country." Defendant's counsel then said: "We object to it for the purpose of proving any facts." Plaintiff's counsel replied: "We offer it for the purpose of illustrating the testimony." Defendant's counsel said: "For that purpose there is no objection." The court then said: "It will be received for that purpose at this time." There the matter rested until plaintiff's counsel, later in the proceedings, produced what was identified as plaintiff's Exhibit B. Exhibit A, Mr. Turner said, was merely an enlargement of Exhibit B. Exhibit B is what Mr. Justice GIDEON refers to as an official map. Not much was said about this Exhibit B at the trial except that Mr. Turner said that the highway shown on plaintiff's Exhibit A, to which reference has been made, was "approximately in the same place at that time [1910] as shown upon this map." Exhibit B. Afterwards, on cross-examination, Mr. Turner was further questioned respecting his source of information in compiling or making Exhibit B. When he was asked when he had made "the survey from which the roads were placed on the" Exhibit B, he said: "I made no survey; I put the roads on just from such notes as there were in the county surveyor's office at that time and other documents showing the roads as *Page 132 
they were placed there on the map." He further said: "I gathered such information as I could from the clerk's office and the surveyor's office." When he was asked whether the information he obtained was "a matter of record," he said: "No, I presume not." When he was asked whether the road as it appears on Exhibit B, was in the same place as it appears on Exhibit A, he answered: "Yes; I would say approximately, though not accurately." He then said that there were variant limits to accuracy. Nowhere, however, was it contended at the trial that either Exhibit A or Exhibit B was considered, or that they were to be considered, as evidence, but merely as illustrative of the statements of the witnesses respecting the location of the road in question. If either or both of the maps had been admitted as evidence, it would have constituted manifest error in view of the sworn testimony appearing in the original bill of exceptions. Then again, it is apparent from the exhibits themselves that no reference is made thereon to any permanent objects or monuments, nor are there any courses or distances given, although the alleged road does not follow any section line or any straight course. Therefore, the so-called map is no more than a tracing on paper indicating the general course and direction of the road in question without any pretense that the map correctly shows the location of the road or any particular part thereof on the surface of the earth. That such was what the maps were used for is made more apparent still from the fact that plaintiff's counsel offered at least three or four other so-called maps, or "sketches" made by different witnesses showing the alleged direction and location of the road in question. If Exhibit B were an official map upon which the location of the road in question was correctly indicated, why would plaintiff's counsel cast doubt upon the only official documents he had by presenting other maps on which the location of the road in various ways and to a greater or less extent varied from the location as indicated on the so-called official map or Exhibit B? All of the maps, plats, and sketches, by whatever name they may be called in the record, and by whomsoever produced at the trial, were offered and *Page 133 
considered for the sole purpose of illustrating the statements of the several witnesses with regard to the location and direction of the road in question.
After carefully reading the evidence, I have become convinced that, while plaintiff produced the greater number of witnesses and their statements considered by themselves are persuasive, yet there are some facts and circumstances testified to by defendant's witnesses which, to my mind, lend great weight to their statements concerning the location and direction of the old road, which is the only road in question here. The facts referred to relate to what, by all the witnesses on both sides, are called dugways. In that connection one of plaintiff's witnesses testified that he and his son had worked on the road in question for Carbon county in 1912, and that he received pay from the county for doing the work. The minutes kept by the county commission of Carbon county were introduced in evidence, showing that the witness in 1912 was allowed $50 for work done on the county roads of Carbon county. On cross-examination of this witness, however, it developed that the work was done at or near, a dugway where a bridge was constructed and on which the witness said he worked. All that the witness said, and all that the record shows in that regard, may therefore be true, and yet the road in dispute may have been at a point other than as claimed by the plaintiff; that is, it may have been further south, just as the district court found. If the statements of defendant's witnesses respecting the location of the so-called old dugway are correct, then the old road must have been farther south than plaintiff and his witnesses contend it was, and the proof of the work done by the witness and his son in no way helps the matter. If it was as far south as defendant's witnesses said it was, and as found by the trial court, then the defendant has not obstructed a public highway. Whether the defendant's witnesses or the plaintiff's witnesses were correct in their statements concerning the location of the dugways was a matter which the trial court, in viewing the premises as requested by both parties, had to determine. These dugways were more or less permanent objects or monuments upon the *Page 134 
ground, and hence afforded a means for determining whether the statements of plaintiff's witnesses or those of defendant's witnesses were correct. In addition to that, defendant's witnesses testified to a certain fence, which they said was constructed by a man named Wilson in 1884. A number of witnesses stated that the old road ran south of this fence, and that the evidences of the existence of the fence and the location of the old road south of it were still visible upon the ground. Plaintiff's witnesses, or, at least, some of them, denied both the existence of the fence and the location of the road as far south as the alleged fence. The trial judge thus again was afforded an opportunity of determining which ones of the several witnesses were correct.
The foregoing are matters that this court, or any member thereof, is powerless to pass upon. If, therefore, we keep in mind the fact that the trial court in cases of conflicting statements by the witnesses can better determine the weight to be given to those statements by observing the witnesses and by hearing and seeing them testify, how much greater opportunity has that court of reconciling those conflicting statements and of determining the effect that shall be given to them in a case of this kind where the court obtains an actual view of the locus in quo and observes the monuments and evidences upon the ground and then determines the weight that shall be given to the conflicting statements. If, in such cases, our judgment shall prevail, upon what is it based? Necessarily, upon the mere naked statements of the witnesses and without any means of determining who told the truth. Where, therefore, the trial court is requested to view the premises, and where, as here, the existence of objects is asserted on the one hand and disputed upon the other, and the court, in viewing the premises, must necessarily see those objects and from them determine which one of the two conflicting statements is correct, this court cannot interfere, without taking upon itself the responsibility of doing so without just cause. True, we have said that in equity cases the parties are entitled to our best judgment based upon the evidence. In connection with that, however, we have also frequently said that in case the *Page 135 
evidence is in conflict we must constantly keep in mind the advantages of the trial court in determining the credibility of the witnesses and the weight to be given to their statements.
There is still another reason, however, why this court should not disturb the findings or judgment in this case unless it is made to appear that the findings and judgment are clearly against the weight of the evidence when considered in connection with the fact that the trial court inspected the entire country over which the alleged road is located. Our statute in plain and unambiguous terms provides how obstructions shall be removed from public highways. A plain, speedy, and adequate remedy is afforded to everyone whose passage is obstructed upon a public highway. In this case it is very clear from the testimony of one of the county commissioners of Carbon county, who was a witness in the case, that the place where the obstruction was placed is not considered as being a public highway. Neither, so far as the record is concerned, has the public complained. Certainly no public official has made any complaint. If, therefore, a citizen in a private action can have the courts declare that to be a public highway which the public officials refuse to so recognize, then can such citizen compel the public to maintain two public highways where only one is required and where but one is contemplated? True it is that, if a public highway exists, any citizen may complain whose rights are affected in a manner different from those of the general public. Where, however, as here, no one seems to complain, and the public officials seem to regard the locus in quo as not constituting a public highway, the courts should at least require clear proof that the place which is obstructed constitutes a public highway.
Moreover, the plaintiff is not excluded from the highway. The evidence in the record is that the difference in following the present highway and the one that is alleged to be obstructed is about 3,200 feet, or about three-fifths of a mile, in an open sparsely settled country. True, the plaintiff contends that there is a place in the new highway that is obstructed *Page 136 
by a trestle. If that be so, the plaintiff has a speedy and adequate remedy to have the trestle widened or removed since that would in itself constitute an obstruction.
For the reasons stated, I feel constrained to concur in the conclusions reached by Judge HANSEN.